56 F.3d 69NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.John Howard WRIGHT, Appellant.
No. 94-3644
United States Court of Appeals,Eighth Circuit.
Submitted:  Apr. 4, 1995Filed:  May 25, 1995

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
John Wright appeals the sentence imposed by the district court1 after he pleaded guilty to one count of manufacturing marijuana, in violation of 21 U.S.C. Sec. 841(a).  Wright and a codefendant were arrested while transferring marijuana plants from a cornfield (where they had temporarily hidden the plants) to a van.  A search of the van uncovered a duffel bag containing a loaded gun.  The district court adopted the presentence report's offense-level calculation-including a two-level increase under U.S.S.G. Sec. 2D1.1(b)(1) for possession of a dangerous weapon-and sentenced Wright to 76 months imprisonment and 4 years supervised release, and imposed a $12,500 fine.  Finding no error of fact or law, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Lawrence L. Piersol, United States District Court for the District of South Dakota